Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2007                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  131898(19)                                                                                            Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 131898
  v                                                                  COA: 270886
                                                                     Allegan CC: 02-012311-FH
  JESSE GENE BURNS,
             Defendant-Appellant.
  _____________________________________

         On order of the Chief Justice, the motion by defendant-appellant for extension of
  the time for filing his brief and appendix is considered and, it appearing the brief and
  appendix were filed on February 1, 20007, the time for filing is extended to that date.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 12, 2007                   _________________________________________
                                                                                Clerk